Citation Nr: 0938277	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder to include degenerative joint disease (DJD).

2.  Entitlement to an increased evaluation for service-
connected right knee disability characterized as residuals, 
stress fracture of the proximal tibia, with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had been certified as having had active service 
from September 1975 to February 1988.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  [The dates of service 
consistently used by the VARO were from June 1978 to February 
1988.]

The Veteran provided testimony before a Decision Review 
Officer (DRO) at the VARO in January 2008.

She also provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.  

Service connection is also in effect for hiatal hernia to 
include gastroesophageal reflux (GERD), rated as 30 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been under VA care for both knees for some 
time.  Some records are in the file for such care.

A VA examination in December 2005 showed the proximal head 
stress fracture of the right knee to be healed.  It was noted 
that magnetic resonance imaging (MRI) in October 2005 of the 
left knee had confirmed effusion; superior patellar 
enthesophytes with mild knee effusion; pes anserinus sprain 
medial patellar retinaculum laxity; grade I sprain of the 
medial collateral ligament; mild degenerative changes in the 
lateral and patellofemoral compartments; and very small 
medial tear of the body of the medial meniscus.  

MRI of the right knee in October 2005 had shown quadriceps 
tendinosis; mild patellofemoral degenerative change; multiple 
small cystic areas linearly following the course of the 
popliteal artery (suggesting the possibility of cystic 
advential disease although artery caliber was normal).  

The December 2005 examiner noted that she also had 
retropatellar pain and DJD in the right knee, as well as mild 
DJD of the left knee with a tear in the left medial meniscus 
and degenerative meniscal changes.  

The examiner opined that the right knee had probably not 
caused the left knee problems although no specific basis for 
that opinion was shared.  With all due respect to the 
aforecited opinion, it is unclear that all facets of the 
pertinent regulatory guidelines were addressed.  Given the 
findings identified above as to an apparent recent meniscal 
tear, it is unclear whether this was reflective of a fall, in 
which case there may be another potential contribution from 
the other knee.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment was primarily to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) (2008).  
However, citing 38 U.S.C.A. § 501 rather than Allen, the 
revision also institutes additional evidentiary requirements 
and hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  Under the 
revisions, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).  

VA clinical studies and reports since then have shown that 
she has had care for both knees on an ongoing basis without 
total success.  She wears braces on both knees.  She has used 
a TENS unit, warm baths and a variety of other regimens in 
addition to pain medications.  Some tenderness in the 
quadriceps has been noted on more than one occasion.

The appellant has argued that the evidence of record is not 
adequately reflective of her actual impairment particularly 
with regard to ranges of motion and other functionality; and 
there has been said to be an association between the knees as 
to her symptoms.   

She has testified that she has instability for which she 
wears the braces.  She has reported that she had problems 
with both knees in service but that only the one was the 
subject of particular focus because of the nature of the 
problem.  She indicated that she is receiving Social Security 
Administration (SSA) benefits but that is for her back 
problems.

She is currently rated under Code 5257 for her right knee 
disability.  A number of Codes provide possible alternatives.

A knee disability may be rated 10 percent disabling pursuant 
to DC 5259, concerning removal of semilunar cartilage, 
symptomatic.  That represents the maximum available benefit 
under that Code section.   DC 5257, which contemplates knee 
impairment characterized by recurrent subluxation or lateral 
instability, the next-higher 20 percent rating is warranted 
for moderate impairment.  A 30 percent rating is warranted 
for severe impairment.

The Board would note the Veteran's subjective reports of 
instability and recognizes that she is competent to report 
this observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

An increased rating on the basis of limitation of motion due 
to factors such as pain, weakness, incoordination and 
fatigability is for application only when the Code section is 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

There is some question as to the nature of her right knee 
arthritis.  However, the VA General Counsel has held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997). 
Moreover, in VAOPGCPREC 9-98, it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero- percent rating.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  Consideration to the presence 
of arthritis is also to be addressed in such rating actions.

The Board finds that additional development of the case might 
well be to the applets benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  The service department should be 
asked to again search for all service 
treatment records and these should be 
added to the claims file.

    (b)  All VA treatment records should be 
added to the claims file.
    
    (c)  SSA records should be obtained to 
include orthopedic evaluations which, 
along with back complaints for which she 
has many orthopedic consults and surgeries 
etc., may well otherwise refer to her 
knees.  These should be added to the 
claims file.

2.  The Veteran should then be examined by a VA 
physician, preferably one who has not before 
seen her, with expertise in pertinent areas to 
determine the nature, extent, probable etiology 
and association between/among knee 
disabilities, and how these may or may not be 
related to service or service-connected 
disabilities.

The claims folder, to include service and post-
service clinical records obtained pursuant to 
(1), and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.   

The examiner should specifically address the 
following:

    (a)  What are the Veteran's current 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of the 
disabilities as to each of the claimed knee 
disorders, based upon the previous medical 
records on file and the Veteran's history 
before, during, and after service? 

    (b)  When were the diagnosed left knee 
disabilities first demonstrated, and by what 
evidence is that determinable?  

    (c)  Are any or all of such left knee 
conditions causally or etiologically or in any 
manner impacted by or related to military 
service and/or other service-connected 
disabilities?
    
    (d)  As to each left knee disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not (i.e., 
to at least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in or 
as a result of service (or pre-existed service 
and was aggravated therein), or arose after 
service and has been either caused or 
aggravated (e.g., reflects additional 
disability) beyond its previous level of 
disability by a service-connected disability or 
treatment therefor, or whether such a causation 
or aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  
    
    (e)  A complete discussion should be 
provided as to the Veteran's current right knee 
problems and how they functionally impact her 
daily living.  All appropriate measurements, to 
include range of motion studies and assessment 
of instability should be obtained and X-rays 
should be undertaken.  The examiner should 
specifically state the extent of motion at 
which pain begins.

    (f)  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
prior level of disability. 

    (i)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
3.  The Veteran is hereby notified that it is 
her responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection and increased 
evaluation(s) on all bases.  

If any decision remains adverse, provide her 
and her representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

